Citation Nr: 0633974	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  01-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether the veteran's request for waiver of recovery of loan 
guaranty indebtedness in the amount of $32,518.54, was timely 
filed.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from October 1984 to December 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision of the above Department 
of Veterans Affairs (VA) Debt Management Center (DMC) in St. 
Paul, MN.  The DMC denied the veteran's request for a waiver, 
on the ground that he had filed his request for waiver more 
than one year after receiving notification of the debt and 
his waiver rights.

The veteran's claim was previously before the Board, and was 
remanded through the Appeals Management Center, in 
Washington, D.C., in July 2005.  All directed evidentiary 
development has been completed, and the veteran's claim is 
properly before the Board at this time.  We note that, based 
upon the veteran's residential address in California, his VA 
Regional Office of permanent jurisdiction appears to be the 
RO in San Diego.


FINDINGS OF FACT

1.  The VA Debt Management Center sent a certified letter-
return receipt requested to the veteran on October 22, 1997, 
advising him that a loan guaranty indebtedness had been 
created, and that he had the right to request a waiver of 
recovery of the indebtedness within one year.

2.  The letter was received at his address by his wife on 
October 31, 1997, as is evidenced by the return receipt which 
she signed on that date.

3.  The veteran's request for waiver of recovery of the 
indebtedness was not received by the DMC until February 2001.



CONCLUSION OF LAW

The veteran's request for waiver of recovery of a loan 
guaranty indebtedness in the amount of $32,518.54 was not 
timely filed.  38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. § 
1.964(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  However, the VCAA and implementing 
regulations do not apply in waiver cases, such as the case at 
bar.  See Barger v. Principi, 16 Vet. App. 132 (2002).  
Therefore, the Board will proceed with this claim.

II.  Legal Criteria and Analysis

The veteran asks that he be granted a waiver of recovery of a 
loan guaranty indebtedness in the amount of $32,518.54, 
because collection of his indebtedness causes a financial 
hardship for him and his wife.

Any indebtedness of a veteran or the veteran's spouse shall 
be waived only when the following factors are determined to 
exist: (1) following default, there was a loss of the 
property which constituted security for the loan guaranteed, 
insured or made under Chapter 37 of this title; (2) there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such indebtedness 
would not be against equity and good conscience.  An 
application for waiver shall be made within one year after 
the date on which the debtor receives, by Certified Mail-
Return Receipt Requested, written notice from VA of the 
indebtedness.  If written notice is sent by other means, then 
there is no time limit for filing a request for waiver of the 
indebtedness.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964.

The facts in this case are not in dispute.  The veteran 
obtained a loan to purchase a home, which he secured with 
financing obtained through the VA home loan guaranty program.  
He subsequently defaulted on the loan, thereby resulting in a 
loan guaranty indebtedness.

The VA Debt Management Center, by certified mail/return 
receipt requested, sent a letter to the appellant on October 
22, 1997, advising him that a loan guaranty indebtedness plus 
accrued interest had been created, and that he had the right 
to request a waiver of recovery of the overpayment within one 
year.  The letter was received at the veteran's house on 
October 31, 1997, as is evidenced by the return receipt which 
his wife signed on that date.

In February 2001, the veteran, in a letter signed by both him 
and his wife, requested a waiver of the loan guaranty 
indebtedness.  As of that time, the amount of the debt and 
accrued interest was $32,518.54.  In March 2001, the VA Debt 
Management Center denied waiver on the basis that the request 
for a waiver had not been filed in a timely manner.  Under 38 
U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(e), a request for 
waiver of a loan guaranty indebtedness must be made within 
one year of the date of notification of the indebtedness by 
certified mail/return receipt requested.

After considering all of the evidence of record, the Board 
finds that the VA Debt Management Center was correct in 
denying the request for a waiver.  The record reflects that 
the DMC, by certified mail/return receipt requested, sent the 
veteran a letter on October 22, 1997, advising him that a 
loan guaranty indebtedness plus accrued interest had been 
created, and that he had the right to request a waiver of 
recovery of the overpayment within one year.

While the claims folder does not include a copy of the 
specific letter sent to the veteran, it contains a copy of a 
standard letter, and a VA employee certified in August 2005 
that a first demand letter was sent to the veteran with a 
notice of rights in October 1997.  The October 1997 letter 
was not returned as undeliverable, and no evidence has been 
presented to rebut the presumption that the letter was sent 
to, and received by, the veteran.  Evans v. Brown, 9 Vet. 
App. 273 (1996) (a "presumption of regularity" applies to 
governmental actions).  Moreover, VA, through the use of a 
computerized record-keeping system, maintained an electronic 
record of the mailing of that letter.  Indeed, the record on 
appeal shows that the Debt Management Center was able to 
produce a copy of the certified mail receipt that was signed 
by the veteran's wife on October 31, 1997.  This receipt 
establishes that the veteran received notice of the debt, as 
well as information regarding his right to file a request for 
waiver and the time limit for doing so.  The veteran has not 
contended that the signature on the receipt is not that of 
his wife.

The applicable regulation, 38 C.F.R. § 1.964(e), provides 
that the time limit is inapplicable only in cases where the 
notice was sent by means other than certified mail/return 
receipt requested.  The regulation does not, however, provide 
for an extension of the filing deadline in circumstances 
where the veteran is claiming financial hardship.  Therefore, 
the circumstances such as those described by the veteran do 
not provide a valid excuse for failing to meet the VA time 
limit.

Finally, the Board notes that it is undisputed that the 
veteran's request for a waiver of a loan guaranty 
indebtedness plus accrued interest was not received until 
February 2001.  Thus, this request was received more than 
three years after the expiration of the one year time limit 
for requesting a waiver.  Accordingly, the Board concludes 
that the veteran's request for waiver of recovery of a loan 
guaranty indebtedness in the amount of $32,518.54 was not 
timely filed, and the appeal must be denied.

In reaching the above conclusion, the Board has taken into 
account the veteran's assertion of financial hardship.  We 
also recognize that, as noted above, controlling laws and 
regulations provide that VA may grant waiver of indebtedness, 
in whole or in part, in certain cases where collection of 
such indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.964(a), 
1.965(b).  However, because a condition precedent for the 
veteran to be considered for waiver of his debt under the 
above laws is his filing a timely request therefor, as 
required by 38 U.S.C.A. § 5302(b), consideration of the above 
waiver criteria is precluded in this case, as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is sympathetic with the financial difficulty 
described by the veteran, who honorably served some 21 years 
in the U.S. Marine Corps.  However, we are bound by all 
applicable statutes enacted by the U.S. Congress, as well as 
the regulations of the Department of Veterans Affairs.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 19.5 (2006).


ORDER

The veteran's request for waiver of recovery of a loan 
guaranty indebtedness in the amount of $32,518.54 was not 
timely filed.  The appeal is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


